Matter of Youngblood v Stanford (2019 NY Slip Op 01658)





Matter of Youngblood v Stanford


2019 NY Slip Op 01658


Decided on March 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Kahn, Gesmer, JJ.


8632 251642/15

[*1]In re Eugene Youngblood, Petitioner-Appellant,
vTina M. Stanford, etc., Respondent-Respondent.


Justine M. Luongo, The Legal Aid Society, New York (Kerry Elgarten of counsel), for appellant.
Barbara D. Underwood, Attorney General, New York (Amir R. Vora of counsel), for respondent.

Order and judgment (one paper), Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about May 25, 2017, which dismissed petitioner's application brought pursuant to CPLR article 78 to review a determination of the Board of Parole imposing a 60-month time assessment following the revocation of parole, unanimously affirmed, without costs.
We find that the Hearing Officer neither abused her discretion nor imposed an excessive time assessment by issuing a determination to revoke petitioner's post-release supervision and impose a 60-month time assessment for petitioner's violations of a temporary order of protection, considering his criminal history, and the behavior underlying his parole violations, one of which led to his conviction for second degree criminal contempt (see Matter of Rosa v Fischer, 108 AD3d 1227, 1228 [4th Dept 2013], lv denied 22 NY3d 855 [2013]; Matter of Isaac v New York State Div. of Parole, 222 AD2d 913, 913 [3d Dept 1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2019
CLERK